Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Statement of Reason for Allowance
Claims 2-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the chassis 302 may also house a user profile database 320 that is coupled to the application engine 304 through the processing system. The user profile database 320 may store user profiles that include user information, user preferences, user device identifiers, contact lists, and/or other information used by the application engine 304 to determine an identity of a user interacting with or in proximity of the voice-controlled device 300; the user identification engine 310 may work with the speech recognition module 306 to determine a voice print of the user from the audio command, and then compare the voice print to stored voice prints associated with user profiles in the user profile database 320 to determine the particular user . In other embodiments, the first voice-controlled system 300 may provide the voice print of the first user to the messaging service provider device 400, and the messaging service provider device 400 may determine the identity of the first user by comparing the voice print of the first user to voice prints associated with user profiles stored in the messaging system database 408, for example US publications 20180007210. However, the prior art of record fails to show the limitation of claims 1 and 12, “identifying, utilizing the audio data and based at least in part on a first trigger expression identified as a portion of a user speech , a first  sender profile of user profiles associated with a communal device, wherein the first sender profile is to be associated with the communication when a sender profile identifier is absent from the audio data, the first trigger expression predetermined to cause the communal device to send the audio data to the system".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667